DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 03/19/2021 have been entered and fully considered.  Claims 1-14 are pending.  Claims 12-14 are new.  Claim 1 is amended.  Claims 1-14 are examined herein.  Applicant’s supplemental response filed 06/11/2021 has been entered.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2016/0133898 A1 (“Choi”) discloses a battery pack 100 (Abstract; Fig. 2) comprising: a plurality of battery cells 11 stacked on one another, each battery cell having a first electrode lead protruding therefrom ([0040], [0048]); and at least one sensing assembly mounted to at least one side of the plurality of battery cells and configured to electrically connect the first electrode leads. The at least one sensing assembly includes: a terminal bus bar and an inter bus bar electrically connected to the first electrode leads (Figs. 9-12; [0048]); and a plurality of module frames 12 configured so that the sensing bus bar is mounted to a front surface thereof (Figs. 9-12), each module frame 12 of the plurality of module frames allowing a corresponding first 
US 2018/0006281 A1 (“Eom”) discloses a battery module comprising a cartridge laminate 10 having a plurality of cartridges 14, each accommodating a secondary battery 12; an integrated circuit board (ICB) housing 20 having a bus bar 22 connected to the electrode lead 16 and coupled to one surface of the cartridge laminate 10; and a sensing unit 40 (Abstract; Figs. 2, 4, 5; [0033]).
Applicant’s statement in the supplemental response filed 06/11/2021 has been considered.  The subject matter disclosed in US Patent Application number 16/810854, published as US 2021/0143498 A1, is disqualified as prior art under 35 USC 102(a)(2) pursuant to 35 USC 102(b)(2)(c).  
The prior art either alone or in combination does not fairly teach or suggest the battery module of claim 1; in particular the combination of elements including “a plurality of sensing housing parts covering the front surface of the battery stack and configured so that the sensing bus bar is mounted to a front surface thereof, each sensing housing part of the plurality of sensing housing parts allowing a corresponding first electrode lead to pass therethrough toward the sensing bus bar, each sensing housing part being detachably assembled with an adjacent sensing housing part of the plurality of sensing housing parts” as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727